Citation Nr: 0330944	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  98-00 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, other than Osgood-Schlatter's disease.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
October 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating determination 
of the Montgomery, Alabama Department of Veterans Affairs 
(VA) Regional Office (RO) which denied service connection 
for a right knee disorder, a back disorder, and a left knee 
disorder.  These issues were appealed by the veteran to the 
Board of Veterans' Appeals (Board).  The veteran appeared 
before the undersigned member of the Board at a 
videoconference hearing in March 1999.  In June 1999, the 
Board remanded the case to the RO for consideration of 
additional evidence received after the case had been sent to 
the Board.  In January 2000, the Board granted service 
connection for Osgood-Schlatter's disease of the right knee 
but denied service connection for a right knee meniscus 
injury and repair, degenerative joint disease of the right 
knee, sprain and degenerative disc disease of the low back, 
and degenerative joint disease of the left knee.

In March 2001, the United States Court of Appeals for 
Veterans Claims ("the Court") issued an order vacating the 
Board's January 2000 decision regarding all issues except 
the one granted by the Board in January 2000.

In October 2002, the Board denied service connection for a 
right knee meniscus injury and repair, degenerative joint 
disease of the right knee, sprain and degenerative disc 
disease of the low back, and degenerative joint disease of 
the left knee.

In April 2003, the Court granted a March 2003 joint motion 
from the Secretary of VA and the veteran, vacated the 
Board's October 2002 decision, and remanded the matter for 
readjudication consistent with the motion.


REMAND

The March 2003 joint motion for remand indicates that 
further action is necessary.  A VCAA letter is necessary.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

The agency of original jurisdiction 
should send the veteran a VCAA letter 
concerning the claims for service 
connection.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


